Filed p ursuant to Rule 424(b)(5) Registration Nos. 333-190535 and 333-216589 Prospectus Supplement (to Prospectus dated April 18, 2014) 8,000,000Shares Common Stock We are offering8,000,000 shares of our common stock pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is traded on the NASDAQ Capital Market under the symbol “MEET.” On March 8, 2017, the last reported sale price of our common stock on the NASDAQ Capital Market was $5.73 per share. Investing in our common stock involves a high degree of risk. Please read “Risk Factors” beginning on page S- 5 of this prospectus supplement , on page 2 of the accompanying prospectus and in the documents incorporated by reference into this prospectus supplement . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public Offering Price $ $ Underwriting Discounts and Commissions $ $ Proceeds to MeetMe, Inc., before expenses $ $ (1)See “Underwriting” for additional information relating tounderwriting compensation. Delivery of the shares of common stock is expected to be made on or about March15, 2017. We have granted the underwriters an option for a period of 30 days to purchase up to an additional1,200,000 shares of our common stock solely to cover over-allotments, if any. If the underwriters exercise the option in full, the total public offering price will be $46,000,000, the total underwriting discounts and commissions payable by us will be $2,760,000, and our total proceeds, before expenses, will be $43,240,000. The underwriters expect to deliver the common stock in book-entry form only, through the facilities of The Depository Trust Company, against payment in immediately available funds on or about March 15, 2017. Joint Book - Running Managers Canaccord Genuity Roth Capital Partners Co-Manager Northland Capital Markets Prospectus Supplement dated March10, 2017. TABLE OF CONTENTS Page PROSPECTUS SUPPLEMENT About This Prospectus Supplement S-ii Cautionary Statement Regarding Forward-Looking Information S-iii Prospectus Supplement Summary S-1 Dilution S-4 Risk Factors S-5 Use of Proceeds S-8 Dividend Policy S-9 Underwriting S-10 Legal Matters S-15 Experts S-15 Where You Can Find More Information S-15 Documents Incorporated By Reference S-16 PROSPECTUS About This Prospectus 1 About MeetMe, Inc. 2 Risk Factors 2 Cautionary Statement Regarding Forward-Looking Information 2 Use of Proceeds 4 Description of Common Stock and Preferred Stock 5 Description of Warrants 10 Description of Units 11 Plan of Distribution 12 Validity of Securities 13 Experts 13 Where You Can Find More Information 13 Documents Incorporated by Reference 14 S-i ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed with the Securities and Exchange Commission ("SEC") utilizing a "shelf" registration process. This document is in two parts. The first part is this prospectus supplement, including the documents incorporated by reference herein, which describes the specific terms of this offering. The second part, the accompanying prospectus, including the documents incorporated by reference therein, provides more general information, some of which may apply to this offering. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. We urge you to carefully read this prospectus supplement and the accompanying prospectus, and the documents incorporated by reference herein and therein, before buying any of the securities being offered under this prospectus supplement. This prospectus supplement may add to or update information contained in the accompanying prospectus and the documents incorporated by reference therein. To the extent that any statement we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein that were filed before the date of this prospectus supplement, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus, or incorporated by reference herein or therein. Neither we nor the underwriters have authorized anyone to provide you with different information. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement and the accompanying prospectus or in any free writing prospectus prepared for or on behalf of us or to which we have referred you. You should not rely on any unauthorized information or representation. This prospectus supplement is an offer to sell only the securities offered hereby, and only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this prospectus supplement and the accompanying prospectus , any issuer free writing prospectus and the documents incorporated by reference herein and therein is accurate only as of the date on the front of the applicable document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the date of delivery of this prospectus supplement or the accompanying prospectus, or any sale of a security. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus to the “Company," "we," "us," "our" and "MeetMe" refer to MeetMe, Inc., a Delaware corporation, and its consolidated subsidiaries. This prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein contain references to our trademarks and service marks and to those belonging to other entities. Solely for convenience, trademarks and trade names referred to in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein may appear without the ® and ™ symbols, but such references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or the rights of the applicable licensor to these trademarks and trade names. We do not intend our use or display of other companies’ trade names, trademarks or service marks to imply a relationship with, or endorsement or sponsorship of us by, any other companies. S-ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This prospectus supplement and the accompanying prospectus, including documents incorporated by reference into this prospectus supplement and the accompanying prospectus, contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such forward-looking statements include those that express plans, anticipation, intent, contingency, goals, targets or future development and/or otherwise are not statements of historical fact. In particular, these forward-looking statements include, among others, statements about: ● our expectations regarding user engagement patterns; ● our expectations regarding mobile usage by our users; ● the impact of increased mobile usage and Social Theater competition on revenues and financial results; ● the impact of seasonality on our operating results; ● our expectations relating to advertising and the effects of advertising and mobile monetization on our revenues; ● our plans regarding product development, international growth and personnel; ● our liquidity and expectations regarding uses of cash; ● our expectations regarding the cost and outcome of our current and future litigation; ● the impact of new accounting policies; ● our completed acquisition of Skout, Inc. and our proposed acquisition of Ifwe Inc.; and ● the amount, and our expected uses, of the net proceeds of this offering. These forward-looking statements are based on our current expectations and projections about future events and they are subject to risks and uncertainties known and unknown to us that could cause actual results and developments to differ materially from those expressed or implied in such statements, including the risks described under “Risk Factors” in this prospectus supplement, the accompanying prospectus and our Annual Report on Form10-K for the year ended December31, 2016. Forward-looking statements can generally be identified by the use of words such as “anticipate,” “expect,” “plan,” “could,” “may,” “will,” “should,” “would,” “intend,” “seem,” “potential,” “appear,” “continue,” “future,” believe,” “estimate,” “forecast,” “project” and other words of similar meaning, although not all forward-looking statements contain these identifying words. Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed in this prospectus supplement,and the accompanying prospectus, and the documents incorporated by reference herein and therein. S-iii Important factors that could cause actual results to differ from those in the forward-looking statements include users’ willingness to try new product offerings, the risk that unanticipated events affect the functionality of our mobile applications with popular mobile operating systems, any changes in such operating systems that degrade our mobile applications’ functionality and other unexpected issues which could adversely affect usage on mobile devices, the risk that the mobile advertising market will not grow, the ongoing existence of such demand and the willingness of our users to complete mobile offers or pay for virtual currency.
